Citation Nr: 0302979	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  99-21 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for status post femoral neck stress fracture and open 
reduction and screw fixation, with hip pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his parents


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from July 1998 to 
March 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1999 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.  


FINDING OF FACT

The appellant's residuals of a femoral neck stress fracture 
and an open reduction and screw fixation are no more than 
moderate in degree, and are manifested by an external 
rotation contracture and groin pain.  


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for status post femoral neck stress fracture and open 
reduction and screw fixation, with hip pain, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5255 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The appellant was originally granted service connection for 
right hip pain, status post femoral neck stress fracture and 
open reduction and screw fixation, by a June 1999 rating 
action.  At that time, the RO assigned a 10 percent 
disability rating under Diagnostic Code 5299-5255, effective 
from March 20, 1999.  

In March 2000, the appellant underwent a VA examination.  At 
that time, he stated that during service, he was diagnosed 
with a stress fracture in his right hip which required him to 
have surgery in September 1998, with placement of three pins.  
The appellant indicated that he had pain in the right groin 
area on a regular basis.  According to the appellant, he took 
Naproxen twice a day and he used heat in the hip area, as 
needed.  He reported that his right hip pain was localized to 
the right groin and was sharp.  The appellant stated that he 
had the pain almost daily, approximately six hours a day, and 
he described the pain as "moderate."  According to the 
appellant, his right hip pain was brought on by prolonged 
standing or walking, and was aggravated by prolonged sitting.  
The appellant noted that on the days when his right hip pain 
was present, he developed pain with weightbearing on the 
right leg and was unable to stand or walk for very long.  The 
appellant indicated that he was not using a cane, brace, or 
crutches, and he denied any episodes of dislocation or 
recurrent subluxation.  He reported that since June 1999, he 
had been working for Ohio Valley Communications in computer 
designs.  According to the appellant, he had only lost days 
of work for doctor appointments.  The appellant stated that 
his present activities included being able to walk a half a 
mile, run one block, stand 15 to 20 minutes, sit for 15 to 20 
minutes, and walk up two flights of stairs, after which his 
right hip would become painful.  

The physical examination showed normal appearance of the 
appellant's hips.  In regard to range of motion of the right 
hip, flexion was from zero to 110 degrees, abduction was from 
zero to 55 degrees, external rotation was from zero to 40 
degrees, and internal rotation was from zero to 20 degrees.  
The examining physician stated that, with each of those 
motions, the appellant had mild pain at the end of the motion 
only.  There was no medial or lateral instability, no fluid 
or deformities, and no painful motion.  Anterior and 
posterior drawer signs were negative.  The joints were 
nontender.  The examiner noted that when the appellant's 
right hip pain was present, it hurt to step on the right leg 
which limited his ability to walk and stand.  According to 
the examiner, the appellant's gait was normal, his posture 
was normal, and no unusual shoe wear pattern was found.  Leg 
length was 39 inches, bilaterally.  The pertinent diagnosis 
was right hip condition, operated, with residual pain.  An x-
ray of the appellant's right femur was interpreted as showing 
no acute fracture or dislocation.  There were three 
orthopedic leg screws projecting through the proximal aspect 
of the right femur.  The right hip joint was maintained.  

By a February 2000 decision, the RO increased the appellant's 
rating to 20 percent, effective from March 20, 1999.  

In February 2000, a hearing was conducted at the RO.  The 
appellant testified that when he walked, he experienced pain 
in his hip and knees.  (Transcript (T.) at page (pg.) 1).  In 
response to the question as to whether he guarded his leg 
when walking or walked with a limp, the appellant responded 
"yes."  The appellant stated that he also had to refrain 
from any sporting activities.  He indicated that he worked at 
Avow Communications and that sitting down at work aggravated 
the pain in his leg.  (T. at pages (pgs.) 1 & 2).  The 
appellant noted that when the pain was aggravated, he had to 
stand up and walk around a little bit.  (T. at pg. 2).  He 
reported that his employment also required him to walk around 
job sites, and that after approximately 20 to 30 minutes of 
walking, he had to sit down to rest for approximately 10 to 
15 minutes.  (T. at pg. 3).  According to the appellant, the 
pain in his hip radiated to his knees, and he had limited 
range of motion.  (T. at pgs. 4 & 5).  

A VA examination was conducted in September 2002.  At that 
time, the appellant stated that he still had some pain in his 
groin.  The appellant reported that he had not had the 
hardware removed yet.  He indicated that he no longer had any 
knee pain, and that he did not take anti-inflammatories or 
pain medicines.  According to the appellant, he worked as a 
draftsman.  The physical examination of the appellant's right 
hip showed that flexion was from zero to 110 degrees, and 
that the appellant had a five degree external rotation 
contracture.  The appellant could externally rotate from five 
to approximately 60 degrees.  He had pain within the groin 
with external rotation.  The appellant had about 25 degrees 
of abduction.  He had 5/5 hip flexion and abduction.  

The examining physician stated that he felt that the 
appellant had impairment of his right hip from the stress 
fracture, with an external rotation contracture and groin 
pain.  It was the examiner's opinion that the appellant would 
have pain with overuse of the hip, would have occasional 
flare-ups, and would occasionally have weakened movement and 
excess fatigability on coordination with the hip.  It was 
also the examiner's opinion that the appellant's knee 
problems had resolved.  In an addendum to the September 2002 
VA examination report, the examiner stated that he had 
reviewed the appellant's hip x-rays and that they showed 
three cannulated screws.  Anterior portion of the head was 
found to have avascular necrosis or degenerative changes.  
The fracture was healed.  There were not any advanced signs 
of degeneration in the hip and no immediate need for hardware 
removal or total hip replacement.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2002).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).   

As noted above, in June 1999, the RO granted service 
connection for right hip pain, status post femoral neck 
stress fracture and open reduction and screw fixation, and 
assigned a 10 percent rating under Diagnostic Code 5299-5255, 
effective from March 20, 1999.  By a February 2000 decision, 
the RO increased the rating from 10 to 20 percent disabling, 
effective from March 20, 1999.  As the appellant took issue 
with the initial rating assigned following the grant of 
service connection, separate ratings may be assigned for 
separate periods of time based on the facts found--a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126-27 (1999).  Thus, the Board must evaluate the 
relevant evidence since March 1999.  

The appellant's service-connected right hip disability is not 
listed on the Schedule; the RO assigned Diagnostic Code 5299-
5255.  38 C.F.R. § 4.27 (unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99").  The disability is 
currently rated as 20 percent disabling.  The most closely 
analogous Diagnostic Code is 38 C.F.R. § 4.71a, Diagnostic 
Code 5255 (2002).  Diagnostic Code 5255 provides the criteria 
for impairment of the femur.  Under this provision, malunion 
of the femur with moderate knee or hip disability warrants a 
20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5255 (2002).  Malunion of the femur, with marked knee or hip 
disability, warrants a 30 percent evaluation.  Id.  Fracture 
of surgical neck of the femur, with false joint or fracture 
of the shaft or anatomical neck of the femur with nonunion, 
without loose motion, weightbearing preserved with aid of 
brace warrants a 60 percent evaluation.  Id.  Fracture of the 
shaft or anatomical neck of the femur with nonunion, with 
loose motion, (spiral or oblique fracture) warrants an 80 
percent evaluation.  Id.  

A hip disability may also be rated based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252, 5253 
(2002).  Ratings greater than the veteran's currently 
assigned 20 percent rating are assignable for limitation of 
flexion to 20 degrees or less.  Diagnostic Code 5252.  
However, it should be pointed out that such a rating may not 
be assigned in addition to the rating under Diagnostic Code 
5255 because both criteria contemplate limitation of motion.  
38 C.F.R. § 4.14 (2002) (evaluation of the same 
manifestations under different criteria is to be avoided).

The United States Court of Appeals for Veterans Claims 
(Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  In DeLuca, the 
Court held that it is not enough for an examiner to state a 
range of motion.  Rather, 38 C.F.R. § 4.40 requires 
consideration of factors such as lack of normal endurance, 
functional loss due to pain, and pain on use, including pain 
during flare-ups.  The Court also held that 38 C.F.R. § 4.45 
required consideration of weakened movement, excess 
fatigability, and incoordination.  Moreover, the Court stated 
that there must be a full description of the effects of the 
disability on the veteran's ordinary activity.  38 C.F.R. § 
4.10.

The appellant maintains that his current rating is not high 
enough to compensate him for the disability that his right 
hip causes.  He indicates that he has constant pain in his 
right hip and limited range of motion.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the recent evidence of record but 
finds that there is no basis for a higher evaluation under 
Diagnostic Code 5255.  The evidence of record does not show 
that the appellant has "marked" hip disability.  In this 
regard, the Board notes that in the appellant's March 2000 VA 
examination, although the appellant stated that he had pain 
in his right hip almost daily, he also described the pain as 
"moderate."  In addition, he indicated that he was not 
using a cane, brace, or crutches, and he denied any episodes 
of dislocation or recurrent subluxation.  Upon physical 
examination, range of motion of the right hip showed that 
flexion was from zero to 110 degrees, abduction was from zero 
to 55 degrees, external rotation was from zero to 40 degrees, 
and internal rotation was from zero to 20 degrees.  Although 
the examining physician stated that with each of those 
motions, the appellant had mild pain at the end of the motion 
only, the examiner also noted that there was no medial or 
lateral instability, no fluid or deformities, and no painful 
motion.  The examiner stated that when the appellant's right 
hip pain was present, it hurt to step on the right leg which 
limited his ability to walk and stand.  However, according to 
the examiner, the appellant's gait was normal, his posture 
was normal, and no unusual shoe wear pattern was found.  Such 
findings tend to support the conclusion that the veteran's 
problem, including pain, presents a disability picture best 
contemplated by "moderate" hip disability.  This is 
especially so given the relatively normal pain-free motion 
with only mild pain at the extremes of motion.  See 38 C.F.R. 
§ 4.71a, Plate II & Diagnostic Codes 5251, 5252, 5253 (2002) 
(normal motion is from 0 to 125 degrees of flexion with a 
rating greater than 20 percent warranted only on a showing of 
flexion limited to 20 degrees).  In other words, even with 
pain experienced with use, the veteran's disability as shown 
on examination is significantly less limiting than that 
required for a rating higher than 20 percent.

The Board further notes that in the appellant's September 
2002 VA examination, the appellant indicated that he no 
longer had knee pain and that he did not take anti-
inflammatories or pain medicines.  The physical examination 
of the appellant's right hip showed that flexion was from 
zero to 110 degrees, and that the appellant had a five degree 
external rotation contracture.  The appellant could 
externally rotate from five to approximately 60 degrees.  He 
had pain within the groin with external rotation.  The 
examining physician stated that he felt that the appellant 
had impairment of his right hip from the stress fracture, 
with an external rotation contracture and groin pain.  In 
addition, it was the examiner's opinion that the appellant 
would have pain with overuse of the hip, would have 
occasional flare-ups, and would occasionally have weakened 
movement and excess fatigability on coordination with the 
hip.  

Such findings are very similar to those made on the earlier 
examination, which, for the reasons set forth above, 
demonstrate that a higher rating is not warranted.  As noted 
earlier, the veteran no doubt experiences pain with use and 
has occasional flare-ups, but does not experience 
difficulties not already contemplated by the rating for 
"moderate" hip disability.  His pain-free motion to 110 
degrees, and the fact that he has only mild pain at the 
extremes of motion strongly suggest that, even when pain with 
use is considered, his disability is not tantamount to 
"marked" hip disability or limitation of flexion to 20 
degrees.  Diagnostic Codes 5252, 5255.  

Given the record as described above, the Board finds that 
there is no basis under any of the potentially applicable 
Diagnostic Codes for awarding an evaluation in excess of 20 
percent at any time during the pendency of this claim.  
Fenderson, supra.   The Board concludes that, for the reasons 
set out above, the preponderance of the evidence is against 
the claim for a higher initial rating. 

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Given the nature of the appellant's service-
connected right hip disability, interference with his 
employment is to be expected.  The rating criteria account 
for such a thing.  Nevertheless, the record does not reflect 
frequent periods of hospitalization because of the service-
connected disability, nor interference with employment to a 
degree greater than that contemplated by the regular 
schedular standards.  The Board recognizes that the appellant 
has maintained that sitting down at work aggravates the pain 
in his leg, and that when he was required to walk around job 
sites, after approximately 20 to 30 minutes of walking, he 
has to sit down to rest for approximately 10 to 15 minutes.  
Thus, it is undisputed that the appellant's right hip 
disability has an adverse effect on employment.  However, as 
noted above, the schedular rating criteria are designed to 
take such factors into account.  In the appellant's case, 
there is no indication that his right hip disability is so 
unusually debilitating as to warrant a referral of his case 
for an extraschedular evaluation under 38 C.F.R. § 3.321(b).  
Therefore, the Board concludes that the RO's action in not 
referring the case for extraschedular consideration was 
consistent with the evidentiary record.

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), which became effective during the 
pendency of this appeal.  It is the Board's conclusion that 
the new law does not preclude the Board from proceeding to an 
adjudication of the claim addressed above.  The Board finds 
that further action by the RO in accordance with the VCAA is 
not necessary in this case. This is so because the 
requirements of the law have been satisfied. 

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  In this 
regard, the Board notes that there is no indication that 
there is additional evidence that has not been obtained and 
that would be pertinent to the present claim.  The evidence 
of record includes VA examination reports, dated in March 
2000 and September 2002.  In addition, the appellant has been 
afforded the opportunity to present evidence and argument in 
support of the claim, including at a personal hearing.  He 
has been provided a statement of the case and a supplemental 
statement of the case informing him of the medical evidence 
necessary to substantiate his claim for a rating in excess of 
20 percent for a right hip disability.  Thus, the Board 
concludes that the discussions in the rating decision, the 
statement of the case, the supplemental statement of the 
case, and in the letters sent to the appellant from the RO 
during the course of the appeal have informed him of the 
pertinent law and regulations, and information and evidence 
that would be need to substantiate his claim.  See 
38 U.S.C.A. § 5103 (West 2002).  Additionally, these 
documents have indicated to the appellant what would be 
required of him, and what evidentiary development VA 
undertook on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002). 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  In this 
regard, the Board notes that the RO has afforded the 
appellant VA examinations pertinent to his service-connected 
right hip disability.  In addition, as indicated above, the 
appellant has not referenced any unobtained evidence that 
might aid this claim or might be pertinent to this claim.  In 
this regard, the Board observes that in a letter from the 
appellant's representative, dated in February 2003, it was 
noted that they had no additional evidence or argument for 
consideration.  Consequently, the Board concludes that the 
facts relevant to this appeal have been properly developed 
and there is no further action to be undertaken to comply 
with the provisions of the VCAA or the implementing 
regulations.




ORDER

Entitlement to an evaluation in excess of 20 percent for 
status post femoral neck stress fracture and open reduction 
and screw fixation, with hip pain, is denied. 



________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in the 
form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

